Petition for Rehearing.
(167 Pae. 272.)
On petition for rehearing. Rehearing denied.
Mr. McCants Stewart, for the petition.

Messrs. Bernstein & Cohen, contra.

Department 1.
Mr. Justice Benson
delivered the opinion of the court.
Plaintiff urges a rehearing in this case because the opinion does not discuss the action of the trial court in striking out portions of the complaint before sustaining the demurrer. We have held that the demurrer was properly sustained and have affirmed the judgment. This constitutes a final disposition of the case and any comments which we might now make would be mere dicta and not of controlling force. Many interesting questions are discussed in the briefs which in a proper case will be considered by this court, but there is nothing in the record before us to justify a rehearing and it is therefore denied.
Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice Harris concur.